internal_revenue_service department of the treasury index no washington dc number info release date dear person to contact sean m dwyer id no telephone number refer reply to cc ita - cor-123568-01 date date this letter responds to your letter dated date inquiring whether amounts paid as premiums for automobile homeowner’s medical dental and long-term care insurance qualify as investment_expenses since you did not comply with the requirements of revproc_2001_1 2001_1_irb_1 we cannot issue you a private_letter_ruling we are pleased however to provide general information that we believe resolves your inquiry in general sec_212 of the internal_revenue_code allows an individual a deduction for ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_1_212-1 of the income_tax regulations provides that expenses may be deducted under sec_212 only if the income if and when realized will be required to be included in income for federal_income_tax purposes or for the management conservation or maintenance of property held for the production of such income sec_1_212-1 provides that expenses paid_or_incurred in managing conserving or maintaining property_held_for_investment may be deductible even though the property is not currently productive and there is no likelihood that the property will be sold at a profit or otherwise be productive and even though the property is held merely to minimize a loss with respect thereto however sec_262 provides that no deduction is allowed for personal living or family_expenses except as expressly provided elsewhere in the code automobile insurance amounts paid for insurance of a personal asset such as an automobile are generally not allowed pursuant to sec_262 cardosi v commissioner tcmemo_1995_147 homeowner’s insurance sec_1_262-1 provides that the cost of insuring a dwelling owned and occupied by the taxpayer as a personal_residence is not deductible medical and dental insurance sec_213 provides that expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of cor-123568-01 the taxpayer his spouse or dependent are deductible to the extent that such expenses exceed percent of adjusted_gross_income sec_213 d a defines medical_care as including amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 provides that medical_care includes amounts paid for insurance covering medical_care premiums for insurance contracts under which amounts are payable for expenses other than medical_care such as lost wages or loss of life limb or sight may not be deducted unless the amount allocable to medical_care is separately_stated sec_1_213-1 long-term care insurance sec_213 further provides that medical_care includes amounts paid for any qualified_long-term_care_insurance_contract sec_7702b provides that a qualified_long-term_care_insurance_contract covers only qualified_long-term_care_services and must be guaranteed renewable not provide for a cash_surrender_value that can be paid assigned pledged or borrowed against provide that refunds and dividends under the contract must be used only to reduce future premiums other than upon death of the insured or complete surrender or cancellation of the contract and generally not pay or reimburse expenses_incurred for services that would be reimbursed under medicare sec_7702b provides that qualified_long-term_care_services are necessary diagnostic preventative therapeutic curing treating mitigating and rehabilitative services and maintenance_or_personal_care_services provided to a chronically_ill_individual at the direction of a licensed_health_care_practitioner summary the costs of insuring personal assets such as an automobile or residence are non-deductible personal expenses the costs of medical dental and long-term care insurance are generally deductible as medical_expenses which are allowable only to the extent they exceed percent of adjusted_gross_income to more thoroughly explain the treatment of medical and long-term care insurance we have enclosed publication medical and dental expenses cor-123568-01 i hope this information is helpful please call sean dwyer at the number above if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
